DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to the lift truck hoist attachment, classified in B66C23/36.
II. Claims 19-22, drawn to the combination limit switch, buffer, and vertical shutoff switch for use with a hoist, classified in B66D1/56.
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because 
Group I, claims 1-18 teach a lift truck hoist attachment, comprising:
a base having at least one fork pocket; a lower mast attached to the base by way of a hinge and pivotal between a generally vertical position and a generally horizontal position; a lower mast brace assembly attached to the base and having a receiver configured to receive the lower mast as it is moved into the generally vertical position, and to retain the lower mast once the lower mast is in the generally vertical position; an upper mast slidably engageable with and dis-engageable from the lower mast; a hoist attached to an upper end of the upper mast; the upper mast having a dogleg that offsets the hoist forward of a centerline of the lower mast; and a hook attached to the lower mast brace assembly proximate to the receiver; the hinge, the lower mast brace assembly, the dogleg of the upper mast, and the hook being arranged so that a cable connected to the hoist may be used to pull the lower mast and the upper mast from the generally horizontal position to the generally vertical position.
The subcombination has separate utility such as a vehicle mounted winch.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different
classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Gerald W. Askew on December 12, 2022 a provisional election was made without traverse to prosecute the invention of Group I., claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains 154 words. 
Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a. “a receiver configured to receive” in claim 1, line 5 and claim 10, line 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the welded hook" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN 202080841U) in view of Lemme et al. (US 4579504A).
Regarding claim 1, Dong discloses a lift truck hoist attachment comprising of a lower mast (19) attached to the base (B; see Dong annotated Figure 1 below) by way of a hinge (8) and pivotal between a generally vertical position and a generally horizontal position; a lower mast brace assembly (2) attached to the base (B) and having a receiver (7) configured to receive the lower mast (19) as it is moved into the generally vertical position, and to retain the lower mast (19) once the lower mast (19) is in the generally vertical position; an upper mast (1) slidably engageable with and dis-engageable from the lower mast (19); a hoist (3, 4, 15) attached to an upper end of the upper mast (1); the upper mast (1) having a dogleg that offsets the hoist (3, 4, 15) forward of a centerline of the lower mast (19). Dong fails to teach a base having at least one fork pocket; a hook attached to the lower mast brace assembly proximate to the receiver; and the hinge, the lower mast brace assembly, the dogleg of the upper mast, and the hook being arranged so that a cable connected to the hoist may be used to pull the lower mast and the upper mast from the generally horizontal position to the generally vertical position.

    PNG
    media_image1.png
    314
    528
    media_image1.png
    Greyscale

Dong, Annotated Figure 1
Lemme et al. teaches a similar lift truck hoist attachment. Lemme et al. further teaches a base (30) having at least one fork pocket (32, see Lemme et al. annotated Figure 3 below); and a hook (42) attached to the lower mast brace assembly (40) proximate to the receiver (R); the hinge (8; of Dong), the lower mast brace assembly (40), the dogleg of the upper mast (1; of Dong), and the hook (42) being arranged so that a cable (70) connected to the hoist (60, 70, 72, 74) may be used to pull the lower mast (50) and the upper mast (1; of Dong), from the generally horizontal position to the generally vertical position. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the lift truck hoist attachment of Dong to provide fork pockets to the base for portability and reduction of assembly time. Furthermore, the modification of the lift truck hoist attachment to include the arrangement of the hinge, lower mast brace assembly, dogleg of the upper mast, and hook so that a cable connected to the hoist is used to pull the lower mast and upper mast from horizontal to vertical position in order to ease and reduce assembly/disassembly time. 

    PNG
    media_image2.png
    514
    707
    media_image2.png
    Greyscale

Lemme et al., Annotated Figure 3

Regarding claim 3, Dong discloses the above lift truck hoist attachment and further teaches wherein the lower mast brace assembly (2) being attached to the base (B) separately from the hinge (8), the lower mast brace assembly (2) having at least one support strut oriented generally vertically and proximate to the lower mast (19), and the lower mast brace assembly (2) having at least one support strut oriented at an angle extending forward from the receiver (7). Lemme et al. discloses the above lift truck hoist attachment and further teaches wherein the lower mast brace assembly (40) being attached to the base (30) having at least one support strut oriented generally vertically and proximate to the lower mast (50), and the lower mast brace assembly (40) having at least one support strut oriented at an angle extending forward from the receiver (R).
Regarding claim 9, Dong discloses the above lift truck hoist attachment, but fails to teach further comprising at least one shackle attached to the base; and at least one chain connected to the at least one shackle and configured to engage to a lift truck or other equipment having forks. Lemme et al. discloses the above lift truck hoist attachment. Lemme et al. further teaches comprising at least one shackle (38; Figure 3) attached to the base (30); and at least one chain (44) connected to the at least one shackle (38) and configured to engage to a lift truck (10) or other equipment having forks (12). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the lift truck hoist attachment of Dong to provide a chain connected to a shackle mounted to the base and engaged to the lift truck in order to keep the hoist attachment assembly tied down and secured to the lift truck and prevent it from falling over.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Lemme et al. further in view of Meagher (US 2820561A).
Regarding claim 2, Dong discloses the above lift truck hoist attachment wherein the lower mast brace assembly being attached to the base separately from the hinge, the lower mast brace assembly having at least one support strut oriented generally vertically and proximate to the lower mast and Lemme et al. discloses the above lift truck hoist attachment wherein the lower mast brace assembly being attached to the base, the lower mast brace assembly having at least one support strut oriented generally vertically and proximate to the lower mast, but fails to teach wherein the lower mast brace assembly having at least one support strut oriented at an angle extending rearward from the receiver. Meagher teaches a similar lift truck hoist attachment. Meagher further teaches wherein the lower mast brace assembly (44) having at least one support strut oriented at an angle extending rearward from the receiver (R, see Meagher annotated Figure 1 below). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the lift truck hoist attachment of Dong and Lemme et al. to orient the lower mast support strut at an angle extending rearward in order to allow the load to be lifted as close to the hoist attachment assembly as possible without colliding with the structure.

    PNG
    media_image3.png
    536
    511
    media_image3.png
    Greyscale

Meagher, Annotated Figure 1

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Lemme et al. further in view of Brozik (US 5263660A).
Regarding claim 4, Dong discloses the above lift truck hoist attachment wherein the upper mast is slidably engageable with the lower mast to a fixed depth of engagement, but fails to teach wherein the fixed depth of engagement being set by a stop ledge affixed to the upper mast. Lemme et al. discloses the above lift truck hoist attachment, but fails to teach wherein the upper mast is slidably engageable with the lower mast to a fixed depth of engagement being set by a stop ledge affixed to the upper mast. Brozik teaches a similar lift hoist attachment. Brozik further teaches wherein the fixed depth of engagement being set by a stop ledge (SL, see Brozik annotated Figure 1 below) affixed to the upper mast (33). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the lift truck hoist attachment of Dong and Lemme et al. to provide a stop ledge affixed to the upper mast in order to set a maximum engagement limit to prevent the upper mast from sliding further into the lower mast and causing damage to the hoist components.

    PNG
    media_image4.png
    534
    823
    media_image4.png
    Greyscale

Brozik, Annotated Figure 1

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Lemme et al. further in view of Beebe (US 1725952A).
Regarding claim 5, Dong and Lemme et al. discloses the above lift truck hoist attachment, but fail to teach further comprising a kickstand connected to the lower mast. Beebe teaches a similar lift truck hoist attachment. Beebe further teaches further comprising a kickstand (24’; Figure 1) connected to the lower mast (6). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the lift truck hoist attachment of Dong and Lemme et al. to provide a kickstand connected to the lower mast in order to tilt the mast assembly to improve and simplify assembly/disassembly of the hoist attachment assembly.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Lemme et al. further in view of Drury (US 3471033A).
Regarding claim 6, Dong and Lemme et al. discloses the above lift truck hoist attachment, but fail to teach further comprising at least one intermediate mast extension being slidably engageable with and dis- engageable from the lower mast; and wherein the upper mast is slidably engageable with and dis-engageable from the at least one intermediate mast extension. Drury teaches a similar lift truck hoist attachment. Drury further teaches further comprising at least one intermediate mast extension (72; Figure 1) being slidably engageable with and dis-engageable from the lower mast (50); and wherein the upper mast (64) is slidably engageable with and dis-engageable from the at least one intermediate mast extension (72). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the lift truck hoist attachment of Dong and Lemme et al. to provide an intermediate mast extension that is engageable and dis-engageable with the lower mast to allow for lifting loads to increased heights.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Remde (US 1748365A).
Regarding claim 8, Dong and Lemme et al. discloses the above lift truck hoist attachment, but fail to teach further comprising a battery box attached to the base and electrically connected to the hoist. Remde teaches a similar lift truck hoist attachment. Remde further teaches further comprising a battery box (36; Figure 1) attached to the base (34) and electrically connected to the hoist (41; Page 1, Lines 80-89). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the lift truck hoist attachment of Dong and Lemme et al. to provide a battery box electrically connected to the hoist in order to run the hoist with lower power electrical controls that allows for remote control from a safe distance instead of relying on hydraulics or manual operation that requires the operator to be at close proximity of the hazardous lifting area.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Meagher in view of Brozik.
Regarding claim 10, Meagher discloses a lift truck hoist attachment comprising a base (32, 46) having at least one fork pocket (32); a lower mast (36) attached to the base (32, 46) by way of a hinge (34) and pivotal between a generally vertical position and a generally horizontal position; a lower mast brace assembly (44) attached to the base (32, 46) and having a receiver (R; see Meagher annotated Figure 1 below) configured to receive the lower mast (36) as it is moved into the generally vertical position, and to retain the lower mast (36) once the lower mast (36) is in the generally vertical position; an upper mast (35) slidably engageable with and dis-engageable from the lower mast (36); a hoist (56, 55, 54, 53, 52, 51) attached to an upper end of the upper mast (35). Meagher fails to teach a combination limit switch, buffer, and vertical shutoff switch attached to the upper mast proximate to the upper end of the upper mast and connected to the hoist.

    PNG
    media_image3.png
    536
    511
    media_image3.png
    Greyscale

Meagher, Annotated Figure 1
Brozik teaches a similar lift hoist attachment. Brozik further teaches a combination limit switch (72, 66, 60, 46; Figure 2), buffer (46), and vertical shutoff switch (72) attached to the upper mast (33) proximate to the upper end of the upper mast (33) and connected to the hoist (20, 26, 42, 46, 54). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the lift truck hoist attachment of Meagher to provide a combination limit switch, buffer, and vertical shutoff switch in order to deactivate and stop all activity on the hoist attachment when the buffer comes in contact with the vertical shutoff switch and limit switch to prevent damage to the hoist and boom components. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Meagher in view of Brozik  further in view of Dong and Lemme et al.
Regarding claim 18, Meagher and Brozik discloses the above lift truck hoist attachment, but fails to teach wherein the upper mast having a dogleg that offsets the hoist forward of a centerline of the lower mast; a hook is attached to the lower mast brace assembly proximate to the receiver; and the hinge, the lower mast brace assembly, the dogleg of the upper mast, and the welded hook being arranged so that a cable connected to the hoist may be used to pull the lower mast and the upper mast from the generally horizontal position to the generally vertical position. 
Dong teaches a similar lift truck hoist attachment. Dong further teaches wherein the upper mast (1; Figure 1) having a dogleg that offsets the hoist (3, 4, 15) forward of a centerline of the lower mast (19). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the lift truck hoist attachment of Meagher to provide an upper mast having a dogleg in order to have a further horizontal reach and help reduce the tilting angle of the lower mast to lift a load.
Lemme et al. teaches a similar lift truck hoist attachment. Lemme et al. further teaches wherein a hook (42) is attached to the lower mast brace assembly (40) proximate to the receiver (R; see Lemme et al. annotated Figure 3 below); and the hinge (34; of Meagher), the lower mast brace assembly (40), the dogleg of the upper mast (1: of Dong), and the welded hook (42) being arranged so that a cable (70) connected to the hoist (70, 72, 74) may be used to pull the lower mast (50) and the upper mast (35; of Meagher) from the generally horizontal position to the generally vertical position. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the lift truck hoist attachment of Meagher and Brozik to include the arrangement of the hinge attached to the lower mast brace assembly, lower mast brace assembly, dogleg of the upper mast, and hook so that a cable connected to the hoist is used to pull the lower mast and upper mast from horizontal to vertical position in order to improve and simplify assembly/disassembly effort and time.


    PNG
    media_image2.png
    514
    707
    media_image2.png
    Greyscale

Lemme et al., Annotated Figure 3

Allowable Subject Matter
Claims 7 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 7 would be allowable for disclosing further comprising at least one extension holder attached to the base and slidably engageable with the upper mast and with the at least one intermediate mast extension. 
Dong teaches a lift truck hoist attachment comprising of a base and upper mast, but fails to teach at least one extension holder attached to the base and slidably engageable with the upper mast and with the at least one intermediate mast extension.
Lemme et al. teaches a lift truck hoist attachment comprising of a base but fails to teach at least one extension holder attached to the base and slidably engageable with the upper mast and with the at least one intermediate mast extension.
Drury teaches a lift truck hoist attachment comprising of a base, intermediate mast extension, and an upper mast, but fails to teach at least one extension holder attached to the base and slidably engageable with the upper mast and with the at least one intermediate mast extension.

Claim 11 would be allowable for disclosing the combination limit switch, buffer, and vertical shutoff switch further comprises a fair lead assembly that is attached to the upper end of the upper mast by way of at least one fair lead mounting post, the fair lead assembly being configured to travel up and down along the at least one fair lead mounting post in a direction approximately tangent to a cable spool of the hoist; at least one fair lead spring positioned over the at least one fair lead mounting post, the at least one fair lead spring being arranged to forcibly bias the fair lead assembly toward a distal end of the at least one fair lead mounting post; a high limit switch having a high limit switch arm configured to be actuated by the fair lead assembly when the fair lead assembly travels upwards along the at least one fair lead mounting post, the high limit switch being configured to switch off the hoist when the high limit switch arm is actuated by the fair lead assembly; and a cable buffer being attached near the end of a cable of the hoist and being configured to engage the fair lead assembly when the cable of the hoist is nearly rewound, and upon engagement to cause the fair lead assembly to travel upwards along the at least one fair lead mounting post as the hoist further winds the cable. 
Meagher teaches a lift truck hoist attachment comprising of an upper mast, cable spool, and cable, but fails to teach a combination limit switch, buffer, and vertical shutoff switch further comprising a fair lead assembly that is attached to the upper end of the upper mast by way of at least one fair lead mounting post, the fair lead assembly being configured to travel up and down along the at least one fair lead mounting post in a direction approximately tangent to a cable spool of the hoist; at least one fair lead spring positioned over the at least one fair lead mounting post, the at least one fair lead spring being arranged to forcibly bias the fair lead assembly toward a distal end of the at least one fair lead mounting post; a high limit switch having a high limit switch arm configured to be actuated by the fair lead assembly when the fair lead assembly travels upwards along the at least one fair lead mounting post, the high limit switch being configured to switch off the hoist when the high limit switch arm is actuated by the fair lead assembly; and a cable buffer being attached near the end of a cable of the hoist and being configured to engage the fair lead assembly when the cable of the hoist is nearly rewound, and upon engagement to cause the fair lead assembly to travel upwards along the at least one fair lead mounting post as the hoist further winds the cable.
Brozik teaches a lift truck hoist attachment comprising of a combination limit switch, buffer, and vertical shutoff switch, a cable spool, a high limit switch having a high limit switch arm, the high limit switch being configured to switch off the hoist when the high limit switch arm is actuated, and a cable buffer being attached near the end of a cable of the hoist, but fails to teach a fair lead assembly that is attached to the upper end of the upper mast by way of at least one fair lead mounting post, the fair lead assembly being configured to travel up and down along the at least one fair lead mounting post in a direction approximately tangent to a cable spool of the hoist; at least one fair lead spring positioned over the at least one fair lead mounting post, the at least one fair lead spring being arranged to forcibly bias the fair lead assembly toward a distal end of the at least one fair lead mounting post; a high limit switch arm configured to be actuated by the fair lead assembly when the fair lead assembly travels upwards along the at least one fair lead mounting post, the high limit switch being configured to switch off the hoist when the high limit switch arm is actuated by the fair lead assembly; and a cable buffer being configured to engage the fair lead assembly when the cable of the hoist is nearly rewound, and upon engagement to cause the fair lead assembly to travel upwards along the at least one fair lead mounting post as the hoist further winds the cable.
Claims 12 and 15-16 would be allowable because they are dependent on claim 11.
Claims 13-14 would be allowable because they are dependent on claim 12.
Claim 17 would be allowable because it is dependent on claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fell (US 5054989A) teaches a skid-steer loader mini-crane attachment.
Balcom (US 8454295B2) teaches a detachable boom apparatus for fork truck having an elevator frame, a carriage, and fork-supporting transverse members.
Jorgenson (US 5120186A) teaches a self-contained, full-function, crane attachment for loading machines.
Luo (CN 203922517U) teaches a forklift hoisting device for forklift comprising a lifting post with a lifting arm angle of 15-45 degrees.
Person (US 3294262A) teaches a crane which can be attached to a fork truck.
Hood (US 6425727B1) teaches a quick mount truck lift hoist for loading and unloading cargo.
Botnick (US 2411022A) teaches a retractable front carrier attachment for mobile cranes.
Aus et al. (US 20150259180A1) teaches a crane assembly for a vehicle.
Kosuga (CN 106458547A) teaches a rope hoist consisting of a rope drum, limit switch mechanism, and rope guide mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRIX SOTO whose telephone number is (571)270-5394. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/H.S./Examiner, Art Unit 3654